DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-34 are cancelled. 
Claims 35-54 are new claims. 
This Application is a continuation of allowed Application 16519710. 


Continuation
This application is a continuation application of U.S. application no. 16519710 filed on July 23, 2019 now U.S. Patent 11232464 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of ‘464 patent would anticipate, or render obvious, claim 35 of the instant application. 

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of ‘464 patent would anticipate, or render obvious, claim 36 of the instant application. 

Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of ‘464 patent would anticipate, or render obvious, claim 37 of the instant application. 


Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of ‘464 patent would anticipate, or render obvious, claim 38 of the instant application. 

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 11 of ‘464 patent would anticipate, or render obvious, claim 39 of the instant application. 


Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 17 of ‘464 patent would anticipate, or render obvious, claim 40 of the instant application. 

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 16 of ‘464 patent would anticipate, or render obvious, claim 41 of the instant application. 


Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 26 of ‘464 patent would anticipate, or render obvious, claim 42 of the instant application. 

Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 26 of ‘464 patent would anticipate, or render obvious, claim 43 of the instant application. 


Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 26 of ‘464 patent would anticipate, or render obvious, claim 44 of the instant application. 

Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 26 of ‘464 patent would anticipate, or render obvious, claim 45 of the instant application. 

Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 28 of ‘464 patent would anticipate, or render obvious, claim 46 of the instant application. 


Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 34 of ‘464 patent would anticipate, or render obvious, claim 47 of the instant application. 
Claim 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 33 of ‘464 patent would anticipate, or render obvious, claim 48 of the instant application. 


Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of ‘464 patent would anticipate, or render obvious, claim 49 of the instant application. 


Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of ‘464 patent would anticipate, or render obvious, claim 50 of the instant application. 

Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of ‘464 patent would anticipate, or render obvious, claim 51 of the instant application. 

Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of ‘464 patent would anticipate, or render obvious, claim 52 of the instant application. 


Claim 53 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 11 of ‘464 patent would anticipate, or render obvious, claim 53 of the instant application. 

Claim 54 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11232464 (‘464 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 17 of ‘464 patent would anticipate, or render obvious, claim 54 of the instant application. 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 35-54 are directed to the statutory category of an apparatus, method, and computer program product. 
Regarding step 2A-1, Claims 35-54 recite a Judicial Exception. Exemplary independent claim 42 and similarly claims 35 and 49 recite the limitations of 

determining a plurality of programmatic match results based at least in part on applying the match score algorithm on merchant data, wherein the match score algorithm indicates a match score threshold; determining a precision error rate and a recall error rate based at least in part on the plurality of programmatic match results and a plurality of user match results, wherein the plurality of user match results are based on user input; determining an estimated precision/recall error ratio based at least in part on the precision error rate and the recall error rate; determining an expected precision/recall error ratio associated with the plurality of programmatic match results; and adjusting the match score threshold of the match score algorithm based at least in part on the estimated precision/recall error ratio and the expected precision/recall error ratio, wherein the…method further comprises: in response to determining that the estimated precision/recall error ratio does not satisfy the expected precision/recall error ratio, increasing the match score threshold

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of determining and adjusting data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example but for the language of a processor and memory, the claims language encompasses mere data manipulation steps such determining estimated and expected precision/recall error ratios. The claims also deal with data manipulation steps such as adjusting match scores and increasing a match score threshold. A computer is not needed to perform these steps. 
The claims also deal with business activities, merchants, and communication with different vendors, manufacturers, and customers (See para 0003 in Specifications)  which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of apparatus, processor, non-transitory memory, and computer program product. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the values in the table and from where the values are received. The dependent claims also further describe the markers which are seen on the map such as the cluster marker.  

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 35 recites
Apparatus, processor, memory
Claim 42 recites method, however method is not considered an additional element. 
Claim 49 recites computer program product, non-transitory computer-readable storage medium.
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 0062.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0062. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 35-54 are rejected under 35 U.S.C. 101as being directed to non-statutory subject matter.

Allowable Subject Matter
The claims incorporate the same allowable and patent eligible subject matter as
the parent case, application 16519710 now US Patent 11232464 and is therefore
deemed allowable over the prior art of record. However the 35 USC 101 rejection must
be overcome and the Double Patenting rejection must be overcome by either
amendment or Terminal Disclaimer.



Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
	Toren (20220076306) Discloses an example procedure that includes an operation to obtain a product record for a first product associated with a supplier account of a supplier of the first product, an operation to select, based on the product record a group from amongst a number of online stores, online stores selling products matching the first products and having a stable demand for those matching products, and an operation to associate the supplier account with merchant accounts corresponding to the selected group of online stores to allow the supplier to supply the selected online stores with the first product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUSTAFA IQBAL/Examiner, Art Unit 3683